Order entered October 2, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00868-CV

                             DON A. MITCHELL, Appellant

                                            V.

FREESE & GOSS, PLLC, RICHARD A. FREESE, TIM K. GOSS, SHELIA M. BOSSIER,
         DENNIS C. SWEET, AND SWEET & FREESE, PLLC., Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-14-08251

                                         ORDER
       We GRANT appellees’ September 30, 2015 unopposed motion for an extension of time

to file a brief. Appellees shall file a brief by NOVEMBER 4, 2015. We caution appellees that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE